Notice of Allowability

Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 4 is the 山本　武志武志 山本 (herein after " ‘7622") publication wherein it discloses a vehicle control system provided in a self-driving vehicle, the vehicle control system (see Figs. 1 -2, 4, 6, ¶0001, ¶0003 - ¶0013, ¶0025, and ¶0055.  In particular, see ¶0013 and ¶0055), comprising: 
at least one memory configured to store instructions (see ¶0056); and 
at least one processor configured to execute the instructions (see ¶0056, and ¶0061.  In particular, see ¶0061) to; 
create a planned route of the self- driving vehicle for realizing the target state.  (See Figs. 1 -2, 4, 6, and ¶0043 - ¶0044, a planned route of the self- driving vehicle is generated (created) for realizing the target state of changing lanes.)
However, the prior art does not teach, or suggest every element of independent claims 4 and 9. As such, a person skilled in the art would not modify ‘7622, or any other combination thereof, to provide the method for creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel;
transmitting the plan of the non-traveling area to another vehicle; and
receiving, from the other vehicle, information on a partial area, which is an area within the non-traveling area and which the other vehicle has agreed with as the non-traveling area of the self-driving vehicle, wherein
the at least one processor, when creating the planned route again after receiving the information on the partial area, creates the planned route in an area other than the partial area.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel;
transmitting the plan of the non-traveling area to another vehicle; and
receiving, from the other vehicle, information on a partial area, which is an area within the non-traveling area and which the other vehicle has agreed with as the non-traveling area of the self-driving vehicle, wherein
the at least one processor, when creating the planned route again after receiving the information on the partial area, creates the planned route in an area other than the partial area.

creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel; and
receiving, from the other vehicle, information on a partial area, which is an area within the non-traveling area and which the other vehicle has agreed with as the non-traveling area of the self-driving vehicle, wherein
the at least one processor, when creating the planned route again after receiving the information on the partial area, creates the planned route in an area other than the partial area.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661